Matter of Baldea v City of New York  License Div. of the NYPD (2021 NY Slip Op 03366)





Matter of Baldea v City of New York  License Div. of the NYPD


2021 NY Slip Op 03366


Decided on May 27, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 27, 2021

Before: Kapnick, J.P., Mazzarelli, Moulton, Mendez, JJ. 


Index No. 101128/19 Appeal No. 13933N Case No. 2020-01177 

[*1]In the Matter of Jimmy Baldea, American Resources & Strategies Inc., Petitioner-Appellant,
vCity of New York License Division of the NYPD, Respondent-Respondent.


Jimmy Baldea, appellant pro se.
James E. Johnson, Corporation Counsel, New York (Tahirih M. Sadrieh of counsel), for respondent.

Judgment (denominated an order), Supreme Court, New York County (Carol R. Edmead, J.), entered November 27, 2019, denying the petition to annul the determination of respondent City of New York Police Department License Division, dated May 8, 2019, which denied petitioner's renewal application for an unrestricted business carry license, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The court properly determined that the denial of petitioner's renewal application was not arbitrary and capricious. Respondent rationally concluded that petitioner's application did not establish "proper cause" within the meaning of Penal Law § 400.00,
in the absence of documentation substantiating threats to petitioner personally (see  38 RCNY 5-03; Matter of Martinek v Kerik , 294 AD2d 221, 221-222 [1st Dept 2002], lv denied  98 NY2d 613 [2002]).
We have considered petitioner's remaining arguments and find them unavailing. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 27, 2021